Exhibit 10.2

 

Execution Version

 

TERMINATION AND RELEASE AGREEMENT

 

THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made as of this 7th
day of September, 2017, by Surgery Partners, Inc. (“Parent”), Surgery Partners,
LLC (“Partners”, and together with Parent, the “Company”), and Michael T. Doyle
(the “Executive”).

 

WHEREAS, the Executive serves as the Chief Executive Officer of the Company;

 

WHEREAS, the Executive and the Company are signatories to an employment
agreement dated September 17, 2015 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive have mutually agreed to terminate their
employment relationship under the terms and conditions set forth exclusively in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:

 

1.                                      Cessation of Employment Relationship.

 

(a)                                 The Executive’s employment with the Company
and its affiliates will cease, and the Executive will cease to serve as Chief
Executive Officer and as an officer of the Company, effective September 7, 2017
(“Termination Date”).  Except as expressly provided in Section 2 of this
Agreement, the Termination Date will be the termination date of Executive’s
employment for purposes of active participation in and coverage under all
benefit plans and programs sponsored by or through the Company.

 

(b)                                 Effective as of the Termination Date, the
Executive hereby resigns from all positions and offices with the Company and any
affiliate and subsidiary of the Company, as well as from any positions, offices
and directorships on the Company’s and its affiliates’ and subsidiaries’
foundations, benefits plans and programs; provided that the Executive shall
remain a member of the board of directors of the Company.

 

2.                                      Compensation.

 

(a)                                 Severance.  Subject to Section 2(b) herein,
the termination of the Executive’s employment on the Termination Date in
accordance with Section 1 of this Agreement will constitute a “termination
without Cause” (as defined in the Employment Agreement), and the Executive will
be entitled to the severance payments and benefits specified in the Employment
Agreement, consisting of (i) payment of the Executive’s base salary through the
Termination Date, (ii) cash severance in the amount of $550,000, which is equal
to the Executive’s current base salary and which will be paid over a period of
twelve (12) months after the Termination Date in accordance with the Company’s
normal payroll practices, (iii) a pro rata portion of the annual bonus the
Executive would have earned in respect of the 2017 performance period (based on
actual performance as determined consistent with other senior executives) under
the Employment Agreement had his employment not been terminated (with such pro
rata portion determined without exercising any negative discretion and based on
the number of days between January 1, 2017 and the Termination Date divided by
365 and to be paid on the date the Company pays 2017 bonuses generally, but not
later than March 15, 2018), (iv) Company payment of (or reimbursement for) the
full amount of the Executive’s COBRA premiums for continued coverage under the
Company’s group health plans, including coverage for the Executive’s eligible
dependents, until the twelve (12) month anniversary of the Termination Date, and
(v) $15,000 (Sections 2(a)(ii) through (v) herein collectively, the
“Severance”).  Notwithstanding anything to the contrary set forth in this
Section 2(a), the Company’s first payment under Sections 2(a)(ii) and (iv) and
the payment under Section 2(a)(ii)(v) shall occur on the sixtieth (60th) day
following the Termination Date and will include an amount equal to the aggregate
amount of payments under clauses (ii) and (iv) that the Company would have paid
through such date had such payments commenced on the Termination Date through
such sixtieth (60th) day, with the balance of the payments paid thereafter on
the original schedule.

 

--------------------------------------------------------------------------------


 

(b)                                 Release Requirement.  Pursuant to
Section 4(e) of the Employment Agreement, in order to be entitled to receive the
Severance, the Executive must execute and return to the Company the general
waiver and release attached hereto as Exhibit A no later than the twenty-first
(21st) day following the Termination Date, the Executive must not revoke the
release, and as of the date of payment the Executive has not failed to cure with
ten (10) business days of written notice from the Company a material breach of
any of the continuing obligations to the Company contained within Sections 5
through 8 of the Employment Agreement (relating to Confidential Information;
Inventions, Patents and Intellectual Property; Non-Compete and Non-Solicitation;
and Executive’s Covenants), as modified by Section 3 of this Agreement (Sections
5 through 8 of the Employment Agreement, as so modified, collectively, the
“Restrictive Covenants”).  Upon receipt of the Executive’s executed waiver and
release in the form of Exhibit A, the Company agrees to promptly execute such
release and return an executed version to the Executive.

 

(c)                                  Equity Acceleration.  Reference is made to
the Company’s 2015 Omnibus Incentive Plan, the Restricted Stock Award Agreements
and the Performance Stock Unit Award Agreements granted to the Executive
thereunder.  In accordance with Section 2(a) of Exhibit A of the Restricted
Stock Award Agreements, upon the Termination Date, any Shares (as defined in the
Restricted Stock Award Agreements) that are then outstanding and not yet vested
will automatically, and without any action on the part of the Executive, become
vested and as such, 71,928 Shares will become vested as of the Termination Date
and will be delivered to Executive on such date.  Additionally, in accordance
with Section 6(a) of the Performance Stock Unit Award Agreements, upon the
Termination Date, any Earned Shares (as defined in the Performance Stock Unit
Award Agreement) that are then outstanding and not yet vested will
automatically, and without any action on the part of the Executive, become
vested and, as such, 22,281 Earned Shares from the August 2, 2016 award
agreement will become vested as of the Termination Date and will be delivered to
Executive on such date and any Earned Shares from the March 31, 2017 award
agreement (the “March 2017 PSU Award Agreement”), determined pursuant to
Section 3(b) of such agreement, will be delivered to the Executive, if
applicable, once the Administrator certifies the achievement of the applicable
performance objectives; provided that if the vesting of any Earned Shares from
the March 2017 PSU Award Agreement would make the Executive’s payments and
benefits under this Agreement subject to excise tax under Section 4999 of the
Internal Revenue Code, then Earned Shares from the March 2017 PSU Award
Agreement will be only be delivered to the extent such Earned Shares will not
subject the Executive to excise tax under Section 4999 of the Internal Revenue
Code. Except for the March 31, 2017 PSU Award Agreement,

 

2

--------------------------------------------------------------------------------


 

which will remain outstanding until the Administrator determines whether any
Performance Stock Units became Earned Shared under Section 3(b) of that
agreement, all other equity-based awards granted to Executive pursuant to the
Company’s 2015 Omnibus Incentive Plan that remain unvested as of the Termination
Date will be forfeited and have no further force or effect as of the Termination
Date.  Notwithstanding anything to the contrary in the 2015 Omnibus Incentive
Plan or any applicable equity award agreement, the Company shall only seek
repayment for any vested equity awards granted under the Company’s 2015 Omnibus
Incentive Plan if the Company has given notice to the Executive of the event or
omission giving rise to such request for repayment and, if curable, the
Executive has not cured such event or omission within ten (10) business days
after receipt of such notice from the Company setting forth the event or
omission giving rise to such request for repayment.

 

(d)                                 No Other Compensation or Benefits.  The
Executive acknowledges that, except as expressly provided in this Agreement or
as otherwise required by applicable law, the Executive will not receive any
additional compensation, severance or other benefits as an employee of any kind
following the Termination Date; provided, however, the Company shall reimburse,
in accordance with the Company’s current policies, the Executive for any
unreimbursed business and travel expenses incurred by him prior to the
Termination Date and nothing herein shall effect any rights he has to be
indemnified or covered under any applicable directors’ and officers’ insurance
policies, including pursuant to Section 22 of the Employment Agreement.

 

3.                                      Restrictive Covenants; Survival.  The
Executive hereby (a) reaffirms the rights and obligations contained within the
Restrictive Covenants, and (b) understands, acknowledges and agrees that such
rights and obligations will survive the Executive’s termination of employment
with the Company and remain in full force and effect in accordance with all of
the terms and conditions thereof; provided, however, that Sections 7(a) and
7(b) of the Employment Agreement are hereby amended and restated in their
entirety as follows pursuant to the terms of this Agreement:

 

7.                                      Non-Compete; Non-Solicitation.

 

(a)                                 Executive agrees that during the Employment
Period (which shall end on the Termination Date) and until the eighteenth (18th)
month anniversary of the Termination Date, he shall not directly or indirectly
own any interest in, manage, control, participate in, consult with, render
services for, become employed by, or in any manner engage in a business which
directly competes with the following businesses of the Company or its
Subsidiaries or Affiliates: ambulatory surgery centers, surgical hospitals, pain
management practices, optical laboratories, optical buying group or toxicology
laboratories, as such businesses exist on the Termination Date (each a
“Competitive Business”), in any location within the United States.  Nothing
herein shall prohibit Executive from (x) being a passive owner of not more than
two percent (2%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation or (y) providing services to, or having a financial
interest in (including an equity interest), (i) any private equity and/or hedge
fund owning or having a financial interest in a Competitive Business or (ii) a
Subsidiary, Affiliate or division of a Competitive Business, as long as in each
case

 

3

--------------------------------------------------------------------------------


 

Executive is not providing, directly or indirectly, services (including
supervisory or executive services) to the Competitive Business.

 

(b)                                 During the Employment Period (which shall
end on the Termination Date) and until the twenty four (24th) month anniversary
of the Termination Date, Executive shall not directly or indirectly through
another person or entity (i) induce or attempt to induce any officer, employee
or consultant of the Company or any of its Subsidiaries or Affiliates to leave
the Company or such Subsidiary or Affiliate, or in any way interfere with the
relationship between the Company or any of its Subsidiaries or Affiliates and
any officer, employee or consultant thereof, (ii) hire any person who was an
officer, employee or consultant of the Company or any of its Subsidiaries or
Affiliates at the date of termination of the Employment Period or at any time
during the 180 days prior to the date of the termination of the Employment
Period, (iii) on behalf of a Competitive Business, call on, solicit or provide
any products or services to any customer, supplier, distributor, licensee,
licensor, franchisee or other business relation of the Company or any of its
Subsidiaries or Affiliates, or (iv) in any way interfere with the relationship
between any customer, supplier, distributor, licensee, licensor, franchisee, or
other business relation (including physicians or physician groups doing business
with the Company or any of its Subsidiaries or Affiliates) of the Company or any
of its Subsidiaries or Affiliates (including, without limited, making any
negative or disparaging statements or communications regarding the Company or
any of its Subsidiaries or Affiliates).”

 

All post-employment restricted periods applicable to the Restrictive Covenants
will commence as of the Termination Date.

 

4.                                      Governing Law.  This Agreement, the
rights and obligations of the parties hereto, and any claims or disputes
relating thereto (except with respect to the Severance and the Restrictive
Covenants), shall be governed by and construed in accordance with the laws of
the State of Delaware (but not including any choice of law rule thereof that
would cause the laws of another jurisdiction to apply), and any dispute in
relation to this Agreement (except with respect to the Severance and the
Restrictive Covenants) shall be subject to the exclusive jurisdiction of the
Delaware State courts (which will be required to apply Delaware law); provided
that all claims relating to the Severance and the Restrictive Covenants will be
subject to the choice of law and dispute resolution provisions contained within
Sections 17 through 20 of the Employment Agreement. The Executive and the
Company irrevocably waive any objections which the Executive or the Company may
have to the laying of the venue of any suit, action or proceeding arising out of
or relating to this Agreement or the Executive’s engagement by, or provision of
services to, any Company affiliate in any court in the State of Delaware, and
shall further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient
forum.  The Executive and the Company shall waive any right the Executive or the
Company may have to trial by jury in respect of any litigation based on, arising
out of, under or in connection with this Agreement or the Executive’s engagement
by, or provision of services to, any Company affiliate.

 

4

--------------------------------------------------------------------------------


 

5.                                      Tax Matters.

 

(a)                                 The Company may withhold from any and all
amounts payable under this Agreement such federal, state, local or foreign taxes
as may be required to be withheld pursuant to any applicable law or regulation.

 

(b)                                 The intent of the parties is that payments
and benefits contemplated under this Agreement that are subject to Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder comply with the requirements thereof, and accordingly, to the maximum
extent permitted, this Agreement will be interpreted to be in compliance
therewith.  The Executive and the Company hereby agree that Executive’s
termination of employment on the Termination Date will constitute a “separation
from service” within the meaning of Internal Revenue Code Section 409A. To the
extent this Agreement provides for reimbursements of expenses incurred by the
Executive or in-kind benefits the provision of which are not exempt from the
requirements of Section 409A, the following terms apply with respect to such
reimbursements or benefits: (i) the reimbursement of expenses or provision of
in-kind benefits will be made or provided only during the period of time
specifically provided herein; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) all reimbursements will be made no
later than the last day of the calendar year immediately following the calendar
year in which the expense was incurred; and (iv) the right to reimbursement or
the in-kind benefit will not be subject to liquidation or exchange for another
benefit. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.  In addition, the
provisions of the Employment Agreement relating to Internal Revenue Code
Section 409A are incorporated into this Agreement with full force and effect.

 

6.                                                                                     
Entire Agreement.  Except as otherwise expressly provided herein, this Agreement
(including Exhibit A attached hereto) constitutes the entire agreement between
the Executive and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between the Executive
and the Company with respect to the subject matter hereof, whether written or
oral.  For the avoidance of doubt, nothing in this Agreement supersedes the
Income Tax Receivable Agreement by and among the Company, the Stockholders
Representative (as defined in such agreement), the Executive and other parties
referred to therein, dated as of September 30, 2015 and amended by that certain
Amendment No. 1 to such agreement dated as of May 9, 2017, or the consulting
agreement between the parties hereto entered into as of the date of this
Agreement. This Agreement will bind the heirs, personal representatives,
successors and assigns of the Executive and the Company and inure to the benefit
of the Executive, the Company, and the Executive’s and its respective heirs,
successors and assigns, provided that neither the Executive nor the Company may
assign rights or obligations hereunder without the express written consent of
the other, except that the Company may assign its rights and obligations
hereunder to a successor in interest to all or substantially all of the
Company’s business, whether by way of merger, acquisition, consolidation or
otherwise.  This Agreement may be amended or modified only by a written
instrument executed by the Executive and the Company.  If the Executive should
die while any payment or benefit is due to him hereunder, such payment or
benefit shall be paid or provided to his spouse (or if she is not alive his
estate).

 

5

--------------------------------------------------------------------------------


 

7.                                      Counterparts & Signatures.  This
Agreement may be executed in counterparts, each of which shall be deemed an
original, and together any counterparts shall constitute one and the same
instrument.  Additionally, the parties agree that electronic reproductions of
signatures (i.e., scanned PDF versions of original signatures, facsimile
transmissions, and the like) shall be treated as original signatures for
purposes of execution of this Agreement.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SURGERY PARTNERS, INC.

 

 

 

 

 

 

 

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

SURGERY PARTNERS, LLC

 

 

 

 

 

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Chief Financial Officer, Executive Vice President

 

Signature Page to Termination and Release Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Michael T. Doyle

 

Name:  Michael T. Doyle

 

Signature Page to Termination and Release Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

 

Release Agreement

 

1.                                      In consideration of the payments and
benefits (the “Severance Benefits”) set forth in Section 2(a) and
Section 2(c) of the Termination and Release Agreement dated as of September 7,
2017 by and between by and between Michael T. Doyle (the “Executive”) and
Surgery Partners, Inc. (the “Company”) (the “Separation Agreement”) (each of the
Executive and the Company, a “Party” and collectively, the “Parties”), the
sufficiency of which the Executive acknowledges, the Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and affiliates (the “Company Affiliated Group”),
their present and former officers, directors, executives, shareholders, agents,
attorneys, employees and employee benefit plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party, including without limitation any claim that arises out of, or
relates to, (i) Employment Agreement, dated September 17, 2015 by and between
Executive and the Company (the “Employment Agreement”), the Executive’s
employment with the Company or any of its subsidiaries and affiliates, or any
termination of such employment, (ii) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (iii) breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort, (iv) any violation of applicable
state and local labor and employment laws (including, without limitation, all
laws concerning unlawful and unfair labor and employment practices) and/or
(v) for employment discrimination under any applicable federal, state or local
statute, provision, order or regulation, and including, without limitation, any
claim under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil
Rights Act of 1988, the Fair Labor Standards Act, the Americans with
Disabilities Act (“ADA”), the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”), and any
similar or analogous state statute, excepting only:

 

A.                                    rights of the Executive to the Severance
Benefits and any other payments, benefits or entitlements under the Separation
Agreement;

 

B.                                    the right of the Executive to receive
COBRA continuation coverage in accordance with applicable law;

 

C.                                    claims for benefits under any health,
disability, retirement, deferred compensation, life insurance or other similar
employee benefit plan (within the meaning of Section 3(3) of ERISA) of the
Company Affiliated Group;

 

--------------------------------------------------------------------------------


 

D.                                    rights to indemnification the Executive
has or may have under an agreement with any member of the Company Affiliated
Group (including pursuant to Section 22 of the Employment Agreement), the
by-laws or certificate of incorporation of any member of the Company Affiliated
Group or as an insured under any director’s and officer’s liability insurance
policy now or previously in force; and

 

E.                                     any rights he has pursuant to the Income
Tax Receivable Agreement by and among the Company, the Stockholders
Representative (as defined in such agreement), the Executive and other parties
referred to therein, dated as of September 30, 2015 and amended by that certain
Amendment No. 1 to such agreement dated as of May 9, 2017 (the “ITRA”) and any
agreement the Executive has or will enter into in connection with the ITRA
(provided that the Executive is agreeing to waive as of the date of this Release
any fiduciary claims as a shareholder he may have against the Company Affiliated
Group as of this date he signs this Release).

 

(a)                                 In addition, nothing in this Release
prevents Executive from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Securities
and Exchange Commission, or the Department of Labor, except that Executive
hereby waives his right to any monetary benefits in connection with any such
claim, charge or proceeding.

 

(b)                                 For the avoidance of doubt by executing this
Release, the Executive is not forfeiting his common stock ownership in the
Company.

 

2.                                      The Company confirms that as of the date
it signs this Release that the board of directors of the Company is not aware of
any claims any member of the Company Affiliated Group has or may have against
the Executive.

 

3.                                      The Executive acknowledges and agrees
that this Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.  The Company acknowledges and agrees that this Release is not
to be construed in any way as an admission of any liability whatsoever by the
Executive, any such liability being expressly denied.

 

4.                                      This Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses, but does not apply to the
claims not released by the Executive in Section 1 above.

 

5.                                      The Executive specifically acknowledges
that his acceptance of the terms of this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

 

--------------------------------------------------------------------------------


 

6.                                      As to rights, claims and causes of
action arising under ADEA, the Executive acknowledges that he been given a
period of twenty-one (21) days to consider whether to execute this Release.  If
the Executive accepts the terms hereof and executes this Release, he may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release as it relates to the release of claims
arising under ADEA.  If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed.  If such a revocation occurs, the Separation Agreement shall terminate
and be of no further force and effect, and the Executive shall irrevocably
forfeit any right to payment of the Severance Benefits (other than the payment
of accrued base salary and $1,000 as consideration for the rights, claims and
causes of actions that continue to be waived hereunder) or any other cash
severance, benefits continuation or other post-termination benefits pursuant to
the Employment Agreement, but the remainder of the Employment Agreement shall
continue in full force.

 

7.                                      Other than as to rights, claims and
causes of action arising under ADEA, this Release shall be immediately effective
upon execution by the Executive.

 

8.                                      The Executive acknowledges and agrees
that he has not, with respect to any transaction or state of facts existing
prior to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.

 

9.                                      The Executive acknowledges that he has
been advised to seek, and has had the opportunity to seek, the advice and
assistance of an attorney with regard to this Release, and has been given a
sufficient period within which to consider this Release.

 

10.                               The Executive acknowledges that this Release
relates only to claims that exist as of the date of this Release.

 

11.                               The Executive acknowledges that the Severance
Benefits he is receiving in connection with this Release and his obligations
under this Release are in addition to anything of value to which the Executive
is entitled from the Company.

 

12.                               Each provision hereof is severable from this
Release, and if one or more provisions hereof are declared invalid, the
remaining provisions shall nevertheless remain in full force and effect.  If any
provision of this Release is so broad, in scope, or duration or otherwise, as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

 

13.                               This Release constitutes the complete
agreement of the Parties in respect of the subject matter hereof and shall
supersede all prior agreements in effect as of the date of this Release between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.   For the avoidance of doubt, this Release does not supersede the
Separation Agreement, any consulting agreement entered into between the
Executive and the Company with respect to services to be performed following the
Executive’s termination date, the ITRA or any agreements entered into in
connection with the ITRA.

 

14.                               The failure to enforce at any time any of the
provisions of this Release or to require at any time performance by another
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect the validity of this Release, or any part
hereof, or the right of any party thereafter to enforce each and every such
provision in accordance with the terms of this Release.

 

--------------------------------------------------------------------------------


 

15.                               This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Signatures delivered by
facsimile shall be deemed effective for all purposes.

 

16.                               This Release shall be binding upon any and all
successors and assigns of the Executive and the Company.

 

17.                               Except for issues or matters as to which
federal law is applicable, this Release shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Release as of the date written
below.

 

 

SURGERY PARTNERS, INC.

 

 

 

 

 

/s/ Teresa F. Sparks

 

Name:

Teresa F. Sparks

 

Title:

Executive Vice President, Chief Financial Officer

 

Date: September 7, 2017

 

Signature Page to Release Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
written below.

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Michael T. Doyle

 

Name:  Michael T. Doyle

 

Date: September 7, 2017

 

Signature Page to Release Agreement

 

--------------------------------------------------------------------------------